In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Dutchess County (Amodeo, J.), entered May 3, 1995, which, upon a fact-finding order of the same court, entered May 3, 1995, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of escape in the second degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Division for Youth for a period of up to 15 months.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.